Exhibit 10.1

 

AGREEMENT

 

This Agreement (the "Agreement"), made as of January 21, 2015, by and among
Medbox, Inc., a Nevada corporation (“Medbox”), P. Vincent Mehdizadeh (“VM”), an
individual, PVM International, Inc., a California corporation (“PVM”), Vincent
Chase, Incorporated, a California corporation (“VC”) (VM, PVM and VC are
sometimes collectively referred to herein as the “VM Group”).

 

RECITALS

 

A. Each of the VM Group are shareholders of Medbox;

 

B. On January 9, 2015, the VM Group filed a Form 14C (the “Form 14C”) with the
Securities Exchange Commission, which included a shareholder written consent
executed by the VM Group (the “Consent”) seeking the appointment of 4 new
successor directors specified therein;

 

C. Medbox disputes the legal effectiveness of the Consent and filed a complaint
in the matter entitled, Medbox, Inc. v. P. Vincent Mehdizadeh et. al., LASC No.
BC569755 (the “Complaint”) challenging the Consent;

 

D. Medbox and the VM Group now desire to resolve their differences in the best
interests of Medbox on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

1.          Cancellation of the Consent. Effective on the date of this
Agreement, the VM Group hereby cancels and withdraws the Consent, and authorizes
Medbox to disclose to the Securities Exchange Commission and its shareholders on
Form 8k, or as otherwise appropriate, that the Consent has been cancelled and
withdrawn. The VM Group will execute and deliver to Medbox any additional
documents reasonably requested by Medbox to more fully give effect to the
cancellation of the Consent.

 

2.          Voting Agreement. Concurrently upon execution of this Agreement,
Medbox and the VM Group shall, and Medbox shall cause Ned L. Siegel (“Siegel”),
Mitch Lowe (“Lowe”), Jennifer Love (“Love”) and Guy Marsala (“Marsala”)
(collectively, the “Board”) to execute and deliver to each other a Voting
Agreement in the form attached hereto as Exhibit A providing, for a period
commencing on the date of the Voting Agreement and ending 12 months later (the
“Voting Agreement Term”), that (i) each of the parties to the Voting Agreement
shall vote in favor of appointment or election of each of Siegel, Lowe, Love and
Marsala as directors of Medbox, whether by written consent or at any annual or
special meeting called for the purpose of removing or electing directors and
(ii) the VM Group shall not take any action to remove any of Siegel, Lowe, Love
or Marsala as a director of Medbox, add any other director to the Board or
otherwise change the composition or structure of the Board. After termination of
the Voting Agreement Term, such prohibitions and voting requirements shall have
no further force or effect.

 



1

 

 

3.          Dismissal of Complaint. Within two business days of confirmation
that VM Group has completed the actions required in Section 1(a) of this
Agreement and the Voting Agreement has been executed and delivered by the VM
Group, Medbox agrees to files a dismissal in the form attached hereto as Exhibit
B.

 

4.          Presentation of Equity Term Sheet and Appointment of Fifth Director.
On or before 5:00 p.m. pacific standard time on January 25, 2015, the VM Group
shall deliver to the Board a written summary of terms from an accredited
investor selected by the VM Group providing for the investment of not less than
$1,000,000 in restricted common stock to be issued by Medbox in a private
placement, at a modest discount to the market price of Medbox’s common stock,
all on terms as reasonably agreed to by the Board (the “Term Sheet”).
Concurrently with closing of the transactions contemplated by the Term Sheet,
Medbox shall cause Siegel, Lowe, Love and Marsala, in their capacities as
directors of Medbox, to vote to appoint a person nominated by VM with industry
experience and reasonably acceptable to the Board as the fifth director of
Medbox (“Fifth Director”); provided that if the transaction contemplated by the
Term Sheet does not close, Medbox shall nonetheless cause Siegel, Lowe, Love and
Marsala, in their capacities as directors of Medbox, to appoint a person
nominated by VM and reasonably acceptable to the Board as the Fifth Director.

 

5.          Consulting Arrangements and Contact with Staff. VM confirms that all
prior consulting agreements or similar arrangements between him and Medbox or
any of its subsidiaries have been terminated, and that for a period commencing
on the date of this Agreement and terminating upon the end of the Voting
Agreement Term, VM will not (i) seek or purport to act on behalf of Medbox or
any subsidiary as a consultant, agent, or otherwise or (ii) except as authorized
by the Board or this Agreement, contact or interfere with any Medbox employees,
consultants, directors or shareholders, whether on or off Medbox’s premises and
whether in person, by mail, email, Edgar filings, the internet, press releases,
other form of public announcements, or in any other manner. Notwithstanding this
Section, VM Group shall be permitted to have a supervised visit at Medbox’s
headquarters where they can gather personal belongings and make copies of files
for the purpose of compiling a financial summary prepared by an accounting firm
to disclose to Medbox and Medbox’s financial consulting firm for assistance with
its investigation of the 2012, 2013 and 2014 financial statements. VM Group will
also be allowed to provide to Medbox an operations summary to assist current
management in running the business.

 

6.          Board Consultations with VM. During the Voting Agreement Term,
Medbox shall cause one or more of its directors, initially Siegel, to meet and
confer in good faith with VM not less infrequently than semi-monthly (or on a
different frequency as mutually agreed by Medbox and VM) to hear and discuss any
matters of interest or concern of VM, as a shareholder of Medbox. These matters
shall initially include, but are not limited to (i) adequacy of Medbox’s
staffing, (ii) implementation of new consulting arrangements related to executed
amendments to client consulting agreements previously agreed to by Medbox but
not yet tendered to clients as promised, to ensure client satisfaction and (iii)
Medbox’s completion of its evaluation, through Singer Lewak, of its prior period
financial reporting.

 



2

 

 

7.          Confidentiality. Each of the VM Group agrees and understands that he
or it may, during the course of Board consultations as contemplated by Section
6, receive material non-public or otherwise confidential information regarding
the affairs of Medbox, including, but not limited to, financial information,
business and marketing plans, strategies, technical information, intellectual
property, financing, leases, business policies and practices, and other forms of
information considered by Medbox to be confidential. Each of the VM Group agrees
to keep such information confidential and will not use or disclose such
information, either directly or indirectly, to any third person without the
prior written consent of Medbox; provided, however, that (i) the VM Group shall
have no such obligation to the extent such information is or becomes publicly
known other than as a result of any of the VM Group’s breach of this Section,
and (ii) any of the VM Group may, after giving prior written notice to Medbox to
the extent practicable under the circumstances, disclose such information to the
extent required by applicable laws or governmental regulations or judicial or
regulatory process. This confidentiality covenant has no temporal, geographical
or territorial restriction. While any of the VM Group is in possession of
material non-public information about Medbox, each member of the VM Group shall
refrain from participating in any trading activity of any security of Medbox in
any manner that would violate applicable state or federal securities laws.

 

8.          Termination of Agreement.

 

(a) Termination by VM Group. The VM Group may terminate this Agreement by giving
written notice to Medbox of any of the following matters:

 

(i) Medbox shall have failed to dismiss the Complaint as required by Section 3;
or

 

(ii) the Fifth Director shall not have been timely appointed as provided in
Section 4, and such failure remains un-remedied for a period of 5 days following
such notice; or

 

(iii) Medbox fails or refuses to comply with its obligations under Section 6,
and such failure or refusal remains un-remedied for a period of 5 days following
such notice.

 

(b) Termination by Medbox. Medbox may terminate this Agreement by giving written
notice to the VM Group of any of the following matters:

 

(i) the VM Group shall have failed to timely comply with Section 1; or

 

(ii) the Voting Agreement shall not have been timely and fully executed and
delivered by each of the VM Group as specified in Section 2; or

 



3

 

 

(iii) the VM Group shall not have timely delivered the Term Sheet as
contemplated by Section 4, and such failure remains un-remedied for a period of
5 days following such notice; or

 

(iv) VM fails or refuses to comply with his obligations under Section
5.                    

 

(c) Effect of Termination; Remedies. Upon termination of this Agreement, in
addition to all rights and remedies afforded under applicable law, the aggrieved
party shall be relieved of any further obligations under this Agreement and, in
the appropriate case, seek injunction relief without having to prove damages or
paying a bond. Notwithstanding the foregoing, the Voting Agreement and the
provisions of Sections 5, 7 and 9 shall survive termination of this Agreement.

 

9.          Miscellaneous.

 

9.1           Press Releases. Medbox shall have the sole right to issue one or
more press releases with respect to the execution of this Agreement and the
Voting Agreement, taking into consideration the reasonable comments of the VM
Group; provided that in any event (i) Medbox is not obligated to accept any
comments that it believes in good faith would cause the press releases to be
materially false or misleading and (ii) this Section shall not operate to
prevent Medbox from timely making any public announcements necessary to comply
with applicable securities laws or the rules of any exchange. Drafts of the
proposed press release and related Form 8k with respect to this Agreement are
attached hereto as Exhibit C.

 

9.2          Entire Agreement. This Agreement, and the agreements executed in
connection with this Agreement, set forth the entire agreement and understanding
concerning the subject matter hereof, and supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matters hereof. This is an integrated document.

 

9.3           Governing Law. This Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws.

 

9.4          Construction. Each party has cooperated in the drafting and
preparation of this Agreement and consulted with their respective legal counsel.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter.

 

9.5          Waiver. No waiver of any breach of any term or provisions of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.

 



4

 

 

9.6          Headings. The descriptive headings of the several Sections of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

9.7          Amendment, Modification and Waiver. This Agreement and its
provisions may not be amended, modified or waived except in a writing signed by
the parties.

 

9.8           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to each party hereto.

 

9.9          Further Assurances. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.

 

 

  Medbox, Inc.         By: /s/ Guy Marsala       Title: Chief Executive Officer
              PVM International, Inc.         By: /s/ P. Vincent Mehdizadeh    
  Title: Chief Executive Officer               Vincent Chase, Inc.         By:
/s/ P. Vincent Mehdizadeh       Title: Chief Executive Officer               /s/
P. Vincent Mehdizadeh     P. Vincent Mehdizadeh

 

                    

5

 

EXHIBIT A

 

VOTING AGREEMENT

 

 

6

 

 

EXHIBIT B

 

FORM OF DISMISSAL

 

 

7

 

 

EXHIBIT C

 

DRAFTS OF PRESS RELEASE AND 8K

 

 

 

 

 

 



8

